—In an action to recover a broker’s commission, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Lama, J.), dated December 23, 1994, which denied its motion to set aside a conveyance as fraudulent pursuant to the Debtor and Creditor Law.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiff failed to sustain its burden of demonstrating that a conveyance from defendant Jacqueline Horton to her former husband Kim Horton was made without fair consideration within the meaning of Debtor and Creditor Law § 273-a (see, Colombo v Caiati, 131 AD2d 532; Gelbard v Esses, 96 AD2d 573).
Rosenblatt, J. P., Ritter, Pizzuto and Hart, JJ., concur.